Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/1/22 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zahrte, Sr. et al. (US 6,218,744) in view of Kotani et al. (US 20090058188) in view of Ying (US 7,099,163).
With respect to claims 1, 4, 9-10, 13 and 19 Zahrte teaches a power supply apparatus, comprising: a transformer (18) comprising a first primary winding (16) configured for connection to a first power source (utility) and a second primary winding (44) configured for connection to a second power source (34), and a secondary winding configured for delivering power therefrom as an output of the power supply apparatus; and a controller (135) configured to receive voltage inputs (144 and 146) from the first power source and the second power source, and in response to the received voltage inputs control supply (control to supply power from utility or battery) from the first power source to the first primary winding and from the second power source to the second primary winding (col. 9 lines 15-20, col. 10 lines 20-25), such that when the first power source and second power source are available the controller operates to allow power to be supplied to the first primary winding (utility normal operation) from the first power source and operates to shut off supply (inverter not running battery power is shut off) of power to the second primary winding from the second power source. Zahrte teaches the controller comprises: a voltage detection circuit (col. 11 line 60 - co. 12 line 5) configured to compare (see checked against) a voltage of the first power source to determine for the controller that the first power source is available. Zahrte does not teach the value is produced by a voltage reference circuit. Kotani teaches the known use of a voltage reference circuit (see Vref paragraph 0029). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Zahrte to try a voltage reference circuit as a known alternative for generating a reliable reference voltage.
Zahrte teaches (col. 13 line 30) the controller and preventing the controller from allowing power to be supplied to the first primary winding from the first power source when a low voltage point is reached however does not teach the an under voltage lock circuit configured to detect an under-threshold voltage and prevent the controller from allowing power to be supplied to the first primary winding from the first power source. Ying teaches the known use of a of an under voltage lock circuit (190) configured to detect an under-threshold voltage and prevent the controller from allowing power to be supplied to the first primary winding from the first power source. It would have been obvious to one having ordinary skill in art at the time of the invention to try the known use of an under voltage lock circuit for the benefit of preventing operation during abnormal power conditions. 
	With respect to claims 2 and 11 Zahrte teaches the controller is configured to receive voltage inputs from the first power source and the second power source, and in response to the received voltage inputs control supply from the first power source to the first primary winding and from the second power source to the second primary winding, such that: when the first power source is available (utility power within limits) and the second power source is not the controller operates to allow power to be supplied from the first power source to the first primary winding.  
With respect to claim 3 and 12 Zahrte teaches the controller is configured to receive voltage inputs from the first power source and the second power source, and in response to the received voltage inputs control supply from the first power source to the first primary winding and from the second power source to the second primary winding, such that: when the second power source is available and the first power source is not, the controller operates (see inverter operation see Fig. 5-6) to allow power to be supplied from the second power source to the second primary winding.  
With respect to claim 5-6 and 15-16 Zahrte teaches the controller further comprises a voltage shut down circuit (36/38/40/42) operable to shut off a supply of power to the second primary winding from the second power source and configured to selectively provide a shut-down signal (signal on 154 to open transistors) to a drive circuit for the second primary winding.  
With respect to claim 7 and 17 Zahrte teaches the voltage shut down circuit provides electrical isolation (see isolation provided when inverter is off and transformer isolates the supplies) between circuit elements connected to the first 3power source and circuit elements connected to the second power source.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836